by defendant from a judgment of the Supreme Court, Kings County, rendered June 9, 1975, convicting him of criminal possession of a controlled substance in the fifth degree, upon a jury verdict, *658and imposing sentence. Judgment reversed, on the law, and new trial ordered. The District Attorney, with commendable candor, has conceded that several of the prosecutor’s remarks to the jury during his summation were highly inflammatory and require a new trial. We find appellant’s contention that the Trial Judge improperly charged the jury concerning the presumption contained in subdivision 1 of section 220.25 of the Penal Law to be without merit. The record indicates that the Trial Judge adequately communicated to the jurors that the presumption was merely a permissive one and not one which they were required to draw. In so doing, the Judge used the language which was specifically suggested by the Court of Appeals in People v Leyva (38 NY2d 160, 167). Finally, appellant’s contention that the automobile was not subjected to a proper “inventory search”, thus requiring suppression of the heroin found therein, is not supported by the record. Rabin, Acting P. J., Shapiro, Titone and Suozzi, JJ., concur.